                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

BRYAN C. CARRONE                                                             PLAINTIFF

v.                                                 CAUSE NO. 1:18CV283-LG-RHW

SILVER SLIPPER CASINO VENTURE, LLC, ET AL.                            DEFENDANTS

        ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
       AND DISMISSING CLAIMS AGAINST JOHN AND JANE DOES

       BEFORE THE COURT is the [51] Motion for Summary Judgment filed by

Defendant Silver Slipper Casino Venture, LLC, the last remaining named

defendant in this case. Silver Slipper moves for dismissal with prejudice as to all

claims against it.   Plaintiff filed a [53] response conceding the Motion.    Based on

the agreement that summary judgment is appropriate, the Court will grant Silver

Slipper’s Motion.

       The remaining named defendants were dismissed by stipulation, (see ECF

No. 25), leaving only the Unknown John and Jane Doe defendants.         The Unknown

John and Jane Doe defendants will be dismissed without prejudice to Plaintiff’s

right to pursue claims against them in a separate action once Plaintiff ascertains

their identities.

       IT IS THEREFORE ORDERED AND ADJUDGED that the [51] Motion

for Summary Judgment filed by Defendant Silver Slipper Casino Venture, LLC is

GRANTED.        Plaintiff’s claims against Silver Slipper Casino Venture, LLC are

DISMISSED with prejudice.

       IT IS FURTHER ORDERED AND ADJUDGED that the claims against
Unknown John and Jane Does A-Z are DISMISSED without prejudice.

     SO ORDERED AND ADJUDGED this the 26th day of February, 2020.

                                          s/   Louis Guirola, Jr.
                                          LOUIS GUIROLA, JR.
                                          UNITED STATES DISTRICT JUDGE
